IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-40082
                         Summary Calendar
                        __________________


BOBBY A. WORTH,

                                      Plaintiff-Appellant,

versus

KEITH PRICE, ET AL.,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:95-CV-53
                        - - - - - - - - - -
                            May 15, 1996

Before DAVIS, BARKSDALE, and DEMOSS, Circuit Judges.

PER CURIAM:*

     Bobby A. Worth appeals the dismissal of his 42 U.S.C. § 1983

action.   Because Worth does not address the basis of the district

court's dismissal of his complaint for want of prosecution pursuant

to Fed. R. Civ. P. 41(b), he has abandoned the only issue before

this court on appeal.     See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   Accordingly, his

appeal is DISMISSED AS FRIVOLOUS.   See 5th Cir. R. 42.2.     Worth's

motion for appointment of counsel on appeal is DENIED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No.    96-40082
                                    -2-

     Worth is cautioned that any additional frivolous appeals filed

by him will invite the imposition of sanctions.          Worth is further

cautioned to review any pending appeals to ensure that they do not

raise   arguments   that   are     frivolous   because   they   have   been

previously decided by this court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTION DENIED